UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 5/18/21




  United States of America,

                 –v–
                                                                     19-cr-646 (AJN)
  Osama Ahmed Abdellatif El Mokadem,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On May 12, 2021, the Court granted the request to adjourn the surrender date to

September 1, 2021 after receiving a letter from defense counsel by email. Dkt. No. 80. In doing

so, the Court directed defense counsel to either request and justify sealing of the May 11, 2021

letter or to file the letter on the public docket by May 14, 2021. On May 18, 2021, defense

counsel submitted the attached letter by email.

       The request to seal the May 11, 2021 is GRANTED. The Court’s conclusion is guided

by the three-part test articulated by the Second Circuit in Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110 (2d Cir. 2006). Under this test, the Court must: (i) determine whether the

documents in question are “judicial documents;” (ii) assess the weight of the common law

presumption of access to the materials; and (iii) balance competing considerations against the

presumption of access. Id. at 119–20. Assuming that the May 11, 2021 letter is a judicial

document and that the presumption of access attaches to it, the Court nonetheless concludes that

sealing is warranted because the letter contains sensitive information regarding the Defendant’s

immigration status and legal advice relevant to the Defendant’s immigration status. The Court

will file the May 11, 2021 letter under seal.
     SO ORDERED.

Dated: May 18, 2021
       New York, New York
                            ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge
                                                THE LAW OFFICE OF
                                      JAMES A. SCHIFF, ESQ.
                                              261 MADISON AVENUE
                                                    12TH FL.
                                              NEW YORK, NY 10016
JAMES A. SCHIFF
                                                                                                      P (212) 362-5600
MEMBER OF THE NEW YORK
                                                                                                      F (212) 260-6918
FEDERAL AND STATE BARS                                                                           jschiff@schiffesq.com



                                                                           May 18, 2021

         REPLY TO THE COURT’S 05/12/2021 & 05/18/2021 ORDERS
         VIA EMAIL

         Honorable Alison J. Nathan
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                         Re: United States v. Osama Ahmed Abdellatif El Mokadem,
                         a/k/a “Armin De Goorte,” 19 Cr. 646 (AJN)

         Dear Judge Nathan:

                Defense Counsel, on the above-referenced matter, writes the Court in response to its
         May 12, 2021 and May 18, 2021 orders directing Counsel to either request and justify sealing
         of Counsel’s May 11, 2021 letter, or file the letter on the public docket. Dkt. Nos. 80 & 85.
         Defense counsel embarrassingly failed to comply with the Court’s May 12, 2021 order.
         Counsel sincerely apologizes to the Court for this disrespectful conduct. While my failure to
         comply with the order was inadvertent, it was neglectful and inexcusable. I am sorry.

                  In response to the Court’s May 18 order, we respectfully request sealing of Counsel’s
         May 11, 2021 letter. This letter, where Counsel requested to adjourn Defendant’s surrender
         date, provided reasons for the request that included sensitive, detailed information concerning
         Defendant’s immigration status, the processes Defendant and his spouse are undertaking to
         change Defendant’s immigration status, and advice by Defendant’s immigration attorny
         pertaining these processes.

                 As such, we respectfully ask that the Court refrain from docketing Counsel’s May 11,
         2021 letter, and request sealing of said letter for the reasons stated above.

                                                          Respectfully,

                                                          /s/ James Schiff
                                                          Attorney for Defendant
                                                           (212) 362-5600
         cc: Andrew Rohrbach, AUSA (via email)
